M’Girk, C. J.,
delivered the opinion of the Court.
This was an action of debt, verdict and judgment for plaintiff. The only point relied on in the argument of this cause, is, that a motion was made to dismiss the suit for want of security for costs; and nothing appears to have been done with the motion. It does not appear on what ground this motion was made, whether because the plaintiff was a non-resident, or for any other ground. The Court was not necessarily bound to decide on this motion, for any thing appearing. It might be, the party only made his motion, and never called it up. If so, it passed for nothing; and the omission of the Court to overrule it, is no error, under the circumstances which appear on this record.
The judgment is affirmed, with costs.